Title: To James Madison from Joseph Warner Rose, 20 August 1806
From: Rose, Joseph Warner
To: Madison, James



Sir,
Antigua August 20th. 1806

I take the earliest Opportunity to Inform you of my arrival, and beg leave to say, that I have entered on the duties of my Office. I waited on Lord Levington to announce my appointment as Commercial Agent, and I am happy in observing that His Lordship shews every disposition of promoting a good understanding.  Several American Vessels from French Ports bound to the United States are detained and sent into Port, and as they are libelled I shall be able to ascertain in a few days the grounds on which they are Captured.  I have had five applications from American Seamen Impressed on board His Majesty’s ers, and as soon as the Ships arrive in this Port I shall claim them, and I am fully persuaded every Man holding a Certificate will be delivered up to me.  I have the honor to be Sir Yr mo’ Obedt. Servant

Joseph W Rose

